DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner and outer sidewalls as recited in Claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1) and further in view of Lawson et al (US 2012/0138190 A1).

Regarding Claim 1, Yutao teaches an intelligent meal delivery system, as illustrated in figures 6 and 7, adapted to be used in a restaurant including a pick-up region and a plurality of access regions for delivering foods, noting the mention of “catering” at paragraph 4 and the mention of “a food delivery trolley” as mentioned at paragraph 9, also noting that any location along Yutao’s conveyor can be construed as both a pick up and an access region, said meal delivery system comprising;
a rail device (11, 1101, 1102, 1103, 1104) as illustrated in figures 6, 8 and 9, including
a rail, i.e., rail track (11), as illustrated in figure 6, that is adapted to be disposed in the restaurant, that is adapted to extend along a path along which the access regions are arranged, and that includes an outbound portion, an inbound portion and a return portion interconnecting said outbound portion and said inbound portion, noting that the rail track (11) is formed in a loop configuration, as illustrated in figures 6 and 7, and
a plurality of position tags, i.e., trolley sensor module (701), as mentioned at paragraph 37, that are disposed on said trolley;
a delivering vehicle, i.e., said trolley, as illustrated in figure 6, for example, movable along said rail (11), adapted to deliver the foods from the pick-up region to the access regions, and including
a locomotive carrier, as illustrated in figures 1-6, that includes 
a bottom seat, i.e., support seat (2),
a carrier plate, i.e., carriage plate (1), disposed on and above said bottom seat (2) in a height direction and adapted for carrying the foods, and
a main wheel set (10, 601, 602, 603), as illustrated in figures 1-3, disposed on and under said bottom seat (2), and including a chassis plate, i.e., guide support plate (101), that is pivotally connected to said bottom seat and that is rotatable about a vertical axis, i.e., via front and rear bearing shafts (603, 703), so as to allow said bottom seat (2) to steer, two main wheels (102) that are respectively disposed on lateral sides of said chassis plate (101), as mentioned at paragraph 38, i.e., “two driven wheels 102 are supported and rotatably connected to the guide support plate 101”, and a single motor that moves said main wheels (102), rather than two motors, that respectively drive said main wheeIs (102) to rotate such that said locomotive carrier (1) moves along said rail (11). 
Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art-see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious as a matter of design choice to have duplicated the single motor to include two motors, for the purpose of increasing the driving force used to rotate the wheels (102) connected to front axle assembly (6) and guide plate (602), as illustrated in figure 2, or wheels (102) connected to rear axle assembly (7) and guide plate (702), as illustrated in figure 3.
Regarding Claim 1, Yutao further teaches a controller device (503), mounted to said locomotive carrier, i.e., via the front axle assembly (6), as mentioned at paragraph 45, noting also paragraphs 34 and 37 which mentions said controller, configured to control said locomotive carrier, i.e., as mentioned at paragraph 37, last sentence, “using the feedback information of the car sensor module 701, the controller adjusts the related movement state of the car according to the setting”, and including a detector module, i.e., trolley sensor module (701), that detects said position tags, a controller module  (501) that is electrically connected to said detector module, as mentioned at paragraphs 34, 37 and 45, and said motors, as mentioned at paragraph 38, and that is configured for controlling said motors to drive said main wheels (102) to rotate and controlling said detector module (701) to detect said position tags, and a battery set (5, 501) that is electrically connected to said motors, as mentioned at paragraph 34, first sentence, i.e., “a battery assembly 5 for driving and supplying power to the front axle assembly 8 and a detection compartment board 1”, said detector module (3) and said controller module to provide electricity thereto.
	Regarding Claim 1, Yutao does not expressly teach, a plurality of position tags that are disposed on said rail and that are spaced apart from one another along said rail.
	Regarding Claim 1, Yutao does not expressly teach, but Lawson teaches at paragraph 66, fourth sentence, that “various conduits, electrical conductors or other means can be laid beneath the surface of the plant floor 35 such that radio frequency, ultrasonic or other sensing means can be used to sense the location of the ‘buried’ tracks”, noting that the “buried track” is interpreted as the conductor and that the “surface” below which the “buried track” is buried is analogous to Yutao’s rail.  
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a plurality of position tags that are disposed on said rail and that are spaced apart from one another along said rail as taught by Lawson, in Yutao’s track in place of Yutao’s position tags/sensor module (701), since both systems are well known position sensing systems that are alternatives to each other.  
	Additionally, note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167.
	Therefore, it would have been obvious to have buried the position sensors into the track surface rather than locating them on the trolley, as well known alternatives to each other to accomplish location tracking of the trolley.  
Regarding Claim 1, Yutao does not expressly teach an operating device communicatively connected to said controller module of said controller device, and including an operating portion that is communicatively connected to said control module and that is operable to transmit an instruction to said controller module, said controller module being configured to control said delivering vehicle according to the instruction.
Regarding Claim 1, Yutao does not expressly teach, but Chen teaches an operating device, i.e., input device (310), as mentioned at paragraph 27 and as illustrated at figure 2, communicatively connected to said controller module (300) of said controller device, and including an operating portion, i.e., setting device (320), that is communicatively connected to said control module (300) and that is operable to transmit an instruction to said controller module (300), said controller module (300) being configured to control said delivering vehicle (25) according to the instruction, as illustrated in figures 1-3 and as mentioned at paragraphs 21, 27 and 28, for example.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an operating device communicatively connected to said controller module of said controller device, and including an operating portion that is communicatively connected to said control module and that is operable to transmit an instruction to said controller module, said controller module being configured to control said delivering vehicle according to the instruction, as taught by Chen, in Yutao’s intelligent meal delivery system, for the purpose of controlling said system through user input. 
Regarding Claim 3, Yutao teaches wherein said delivering vehicle further
includes a first weighting unit, i.e., gravity sensor assembly (3, 301), mentioned at paragraph 34, and as illustrated in figure 1, disposed between said bottom seat (2) and said carrier plate (1), and including a first weight sensor, i.e, gravity sensor (301), as illustrated in figure 5 and as mentioned at paragraph 43, that is disposed under said carrier plate (1), that is electrically connected to said controller module, as mentioned at paragraph 34, second to last sentence, i.e., “the gravity sensor assembly 3 can detect whether the car is if (sic) there is a load, if there is not load, the controller connected to the gravity sensor assembly 3 controls the car to return to the starting position”, and that is adapted for measuring the total weight of said carrier plate and the foods placed thereon so as to output a weight signal to said controller module accordingly, as mentioned at paragraph 34, said controller module being configured to determine whether or not an object is disposed on said carrier plate according to the weight signal received from said first weight, sensor (301), so as to control said motors accordingly, i.e., to start said motors so that the main wheels will rotate and thus transport the delivering vehicle back to its starting point.
Regarding Claim 7, Yutao teaches wherein said rail (11) includes a guideway (1101), as illustrated in figures 8 and 9 and as mentioned at paragraph 41, for guiding movement of said delivering vehicle and having a horizontal width smaller than that of said locomotive carrier, noting that guideway (1101) is smaller than the device as illustrated in figures 1 and 6, noting particularly the carrier plate (1) is wider than track (11).
Regarding Claim 8, Yutao teaches wherein said rail (11) includes inner (1102) and outer (1103) side walls horizontally apart from each other to define said guideway (1101) therebetween, said locomotive carrier further including a plurality of guiding wheel sets (102, 103) as illustrated in figures 2 and 3, mounted to said bottom seat (2) and said chassis plate (101), each of said guiding wheel sets (102, 103) including at least one auxiliary wheel (103) that is rotatable about an axis parallel to the height direction and that is in contact with one of said inner and outer side walls of said rail (11) to facilitate movement of said locomotive carrier along said rail (11).  See annotated figure 9, as follows.

    PNG
    media_image1.png
    979
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    640
    media_image2.png
    Greyscale

Note that the auxiliary wheels (103), as shown in figures 2 and 3, ride inside guide wheel groove (1101), as shown in figure 9.  Which sidewall is labeled as inner and outer is a matter of design choice as the inner or outer designation is relative the frame of reference. For example, if station hole (1104) is defined as an innermost feature, relative to reinforcing rib (1105), which is defined as outermost, then the designation of inner and outer sidewalls as seen in annotated figure 9 above applies.  However, it is equally acceptable for an ordinarily skilled artisan to have designated the reverse of this configuration.  Nonetheless, Yutao’s disclosed apparatus has the same structure and function as Applicant’s claimed device. 
Claim(s) 2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in .
Regarding Claims 2, 5 and 9, Yutao teaches the system as described above.
Regarding Claim 2, Yutao does not expressly teach wherein said controller device further includes an obstacle detecting module communicatively connected to said controller module and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, said controller module being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle.
   	Regarding Claim 2, Yutao does not expressly teach, but Abekawa teaches wherein said controller device (24), as illustrated in figures 4 and 8, further includes an obstacle detecting module, i.e., camera (16), as mentioned at paragraphs 47-49 or sensor (99), mentioned at paragraph 106 as being either a camera or an infrared sensor, communicatively connected to said controller module (24), as illustrated in figure 4, and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, as mentioned at paragraphs 47-49 and 106, said controller module (24) being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle, as mentioned at paragraph 106, last sentence, i.e., “it is sufficient for the carrier wagon to be controlled so as to stop for a while till the person passes through a portion in front of the carrier wagon”.
wherein said controller device further includes an obstacle detecting module communicatively connected to said controller module and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, said controller module being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle, as taught by Abekawa, in Yutao’s system, for the purpose of avoiding obstacles in the path of said delivering vehicle.
	Regarding Claim 5, Yutao does not expressly teach wherein said delivering vehicle further includes a driven carrier that is drawn by said locomotive carrier to move along the rail, and that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set disposed on and under said bottom seat in the height direction and rotatable along said rail.

Regarding Claim 5, Yutao does not expressly teach, but Abekawa teaches wherein said delivering vehicle, i.e, carrier wagon (110, 120) further includes a driven carrier (120) that is drawn by said locomotive carrier (110), as illustrated in figures 18-21 and as mentioned at paragraph 106-108, to move along the rail, as taught by Yutao, that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set, i.e., the 
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said delivering vehicle further includes a driven carrier that is drawn by said locomotive carrier to move along the rail, and that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set disposed on and under said bottom seat in the height direction and rotatable along said rail. as taught by Abekawa, in Yutao’s delivery system, for the purpose of increasing the volume of food and beverages able to be delivered.
	Regarding Claim 9, Yutao teaches at paragraph 37, last sentence, that “trolley sensor module 701 includes at least a position sensor” and that “using the feedback information of the car (trolley or carriage) sensor module 701, the controller adjusts the related movement state of the car (trolley or carriage) according to the setting”.  Emphasis provided.
Regarding Claim 9, Yutao does not expressly teach wherein said controller module of said controller device stores a delivery map including a plurality of position codes that correspond respectively to said position tags, the instruction transmitted from said operating portion of said operating device including one of said position codes, said controller module being configured to control said motors to move said locomotive carrier toward one of said position tags corresponding to said one of said position codes included in the instruction, and to control said motors to stop driving said main wheels when said detector module detects the one of said position tags corresponding to said one of said position codes included in the instruction.
Regarding Claim 9, Yutao does not expressly teach, but Abekawi teaches wherein said controller module, i.e., CPU (24), ROM (20) and RAM (23) memory devices, as mentioned at paragraphs 49-52 and as illustrated at figures 4 and 5, of said controller device (12), as mentioned at paragraphs 46, second sentence, i.e., “controller 12”, and at paragraph 49, second sentence, i.e., “the controller”, and as illustrated at figure 2, stores a delivery map, i.e., a traveling route, as mentioned at paragraph 49, second sentence, including a plurality of position codes, as mentioned at paragraph 50, i.e., table numbers, that correspond respectively to said position tags, which are interpreted as positions of the tables mentioned in paragraph 50 and illustrated in figures 1 and 5, noting step S1, i.e., “input code of table to be served”, the instruction transmitted from said operating portion of said operating device, i.e., input switch (19), as illustrated in figure 4 and as mentioned at paragraphs 47 and 50, including one of said position codes, i.e., table numbers, said controller module, i.e., including CPU (24) with RAM (20) and ROM (23), being configured to control said motors (13) to move said locomotive carrier (110) toward one of said position tags, i.e., tables, corresponding to said one of said position codes, i.e., table numbers, included in the instruction, i.e., traveling route data (20), as illustrated in figure 4 and as mentioned at paragraph 49, and to control said motors (13) to stop driving said main wheels (8) when said detector module, i.e., camera (16), detects corresponding to said one of said position codes, i.e., table numbers, included in the instruction, i.e. traveling route data, as mentioned at paragraph 51, last sentence, i.e., “[d]uring the traveling, the camera mounted to the carrier wagon takes a picture ahead, and an image data taken by the camera is then processed by the image data processing device thereby to judge a distance to the objective table”.  
Note also the second embodiment of Abekawa’s system as illustrated in figures 8, 9 and 13 and as mentioned in paragraphs 67-74, for example, in which a Cartesian coordinate system is used to transmit route information to the controller of the carrier. 
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said controller module of said controller device stores a delivery map including a plurality of position codes that correspond respectively to said position tags, the instruction transmitted from said operating portion of said operating device including one of said position codes, said controller module being configured to control said motors to move said locomotive carrier toward one of said position tags corresponding to said one of said position codes included in the instruction, and to control said motors to stop driving said main wheels when said detector module detects the one of said position tags corresponding to said one of said position codes included in the instruction. as taught by Abekawa, in Yutao’s delivery system, for the purpose of guiding the delivery vehicle to the proper target locations throughout the intelligent meal delivery system.
(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1) and further in view of Knuepfel et al (US 2020/0114523 A1).
Regarding Claim 4, Yutao teaches the system as described above.
Regarding Claim 4, Yutao does not expressly teach wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle.
   	Regarding Claim 4, Yutao does not expressly teach, but Knuepfel teaches wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle, as mentioned at paragraph 71, third sentence from the bottom, i.e., “[i]n some embodiments, the motors are actuated by power supply situated in the chassis, e.g., a battery that is charged by driving the robot 300 to where it can make electrical contact with a charging station”.
	Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle, as taught by Knuepfel, in Yutao’s system, for the purpose of charging the battery of said delivering vehicle.  
.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1), further in view of Abekawa (US 2001/0037915 A1) and further in view of Nagasu et al (US 2002/0161490 A1).
Regarding Claim(s) 6, Yutao teaches the system as described above.
Regarding Claim 6, Yutao does not expressly teach wherein:
    	said delivering vehicle further includes a first weighting unit disposed between said bottom seat and said carrier plate of said locomotive carrier, and including a first weight sensor that is disposed under said carrier plate, and that is electrically connected to said controller module, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor, so as to control said motors accordingly; and 
said delivering vehicle further includes a second weighting unit disposed between said bottom seat and said carrier plate of said driven carrier, that is electrically connected to said controller module, and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier according to the weight signal received from said second weight sensor and to control said motors accordingly..
  Regarding Claim 6, Yutao does not expressly teach, but Nagasu teaches wherein:
    	said delivering vehicle, i.e,  further includes a first weighting unit disposed between said bottom seat, i.e., one of a set of trucks/axle sets of said rolling stock/freight car, and said carrier plate, i.e., the body of the rolling stock, of said locomotive carrier, and including a first weight sensor (S111), as illustrated in figure 1C as mentioned at paragraph 40, and that is disposed under said carrier plate, i.e., the body of the rolling stock, and that is electrically connected to said controller module, i.e., central processing unit (S13), as illustrated in figure 1a, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods/payload placed thereon so as to output a weight signal to said controller module (S13) accordingly, said controller module (S13) being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor (s111),  so as to control said motors accordingly, as mentioned at paragraph 17, last two sentences, and as illustrated in figures 5 and 6; and 
said delivering vehicle, i.e., device 1 (S14), as illustrated in figure 1a, further includes a second weighting unit (S111), as illustrated in figure 1C, disposed between said bottom seat and said carrier plate of said driven carrier, i.e, device (S14), that is electrically connected to said controller module (S13), and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module (S13) accordingly, as mentioned at paragraph 17, last two sentences, said controller module (S13) being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier (S14) according to the weight signal received from said second weight sensor (S111) and to control said motors accordingly, i.e., output power (S113), noting that Nagasu teaches controlling the torque output to drive devices as illustrated in figures 5 and 6, for example.
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
    	said delivering vehicle further includes a first weighting unit disposed between said bottom seat and said carrier plate of said locomotive carrier, and including a first weight sensor that is disposed under said carrier plate, and that is electrically connected to said controller module, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor, so as to control said motors accordingly; and 
said delivering vehicle further includes a second weighting unit disposed between said bottom seat and said carrier plate of said driven carrier, that is electrically connected to said controller module, and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier according to the weight signal received from said second weight sensor and to control said motors accordingly, as taught by Nagasu, in Yutao’s system, for the purpose of properly and efficiently distributing power to each of the driven carrier and the locomotive carrier.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.



Nagasu ‘978 is cited as the issued patent of Nagasu PG publication ‘490. 
 
Shani ‘744 is cited as teaching load sensors that support weighing platforms “to transmit the distribution of the weight of the vehicle to the controller” as mentioned at paragraph 10, for example.

Kobayashi ‘173 is cited as teaching weight detecting means (44) that detects a weight acting on truck (axle sets) (2a1) of a set of railroad freight cars, as illustrated in figures 2 and 3, that are summed to control actuators (9) between each said truck and a load (3a1, 3a2), said weights on said trucks stored in memory (48) as illustrated in figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

June 18, 2021